Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-12, 14, 16-18 remain present.  
Claims 1, 3-12, 14, 16-18 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/2021 is being considered by the examiner.

REASONS OF ALLOWANCE:
The following is an examiner’s statement of reasons for allowance: 
In dependent claim 1 has been amended to include the allowable features of claim 2 and thus claim 1 is allowed.
Independent claim 10 has been placed in independent form and includes all the features of amended independent claim 1. Thus Applicant’s claim 10 is re-introduced and allowed.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/TAN LE/Primary Examiner, Art Unit 3632